F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          OCT 23 1997
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    RONALD JOEL PRUITT,

                Plaintiff-Appellant,

    v.                                                   No. 96-3285
                                                    (D.C. No. 96-CV-3309)
    CHARLES SIMMONS, Secretary,                            (D. Kan.)
    Kansas Department of Corrections and
    DURWARD A. VANBEBBER,
    Chaplain, Hutchinson Correctional
    Facility,

                Defendants-Appellees.




                             ORDER AND JUDGMENT *



Before BALDOCK, BARRETT, and MURPHY, Circuit Judges.


         After examining the brief and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff, acting pro se, appeals the district court’s sua sponte dismissal of

his civil rights action, prior to service of the complaint, for failure to state a claim

for relief, and the district court’s denial of his motion for reconsideration and

leave to supplement the complaint. In his original complaint, plaintiff asserted

claims for damages and injunctive relief under 42 U.S.C. §§ 1983, 1985(3), and

1986, alleging defendants conspired to devise and implement a policy to retaliate

against inmates for observing Jewish proscriptions against working on holy days,

although defendants did not enforce that policy against plaintiff.

      A district court may dismiss sua sponte a pro se complaint for failure to

state a claim only where it is patently obvious that plaintiff cannot prevail on the

facts as alleged and allowing him an opportunity to amend would be futile. See

Whitney v. New Mexico, 113 F.3d 1170, 1173 (10th Cir. 1997). Liberally

construing plaintiff’s claims, see id., and reviewing the district court’s decision

de novo, see Chemical Weapons Working Group, Inc. v. United States

Department of the Army, 111 F.3d 1485, 1490 (10th Cir. 1997), we affirm the

district court’s dismissal of this action.

      In support of his damages claims, plaintiff asserts that, although defendants

did not enforce any policy in retaliation for his observance of Jewish work

proscription laws, defendants caused plaintiff extreme fear, stress and terror by

failing to tell him they would not enforce the policy against him. Plaintiff filed


                                             -2-
his complaint after the effective date of the Prisoner Litigation Reform Act,

which precludes any “Federal civil action . . . by a prisoner confined in a jail,

prison, or other correctional facility[] for mental or emotional injury suffered

while in custody without a prior showing of physical injury.” 42 U.S.C.

§ 1997e(e) (Supp. 1997); see also Clarke v. Stalder, 121 F.3d 222, 227 n.8 (5th

Cir. 1997) (addressing First Amendment claim). The district court, therefore, did

not err in dismissing plaintiff’s damages claims.

      In support of his claims for injunctive relief, plaintiff asserts that the prison

policy at issue has never been officially revoked and could be enforced against

him in the future. Accepting plaintiff’s allegations as true, see Whitney, 113 F.3d

at 1175, we, nonetheless, affirm. In light of his allegations that defendants did

not enforce any such regulation in retaliation for his observance of Jewish holy

days and that there has been “a long history of recognized Jewish observance of

the Work Proscription Laws” in the Kansas Department of Corrections, R. doc. 2

at 13, plaintiff has failed to allege that he has suffered or is in immediate danger

of suffering a direct injury as a result of the continued existence of this prison

regulation. See Phelps v. Hamilton, 122 F.3d 1309, 1316-17, 1326 (10th Cir.

1997); see also Roberts v. Madigan, 921 F.2d 1047, 1051-52 (10th Cir. 1990).

Further, plaintiff failed to allege a credible threat that defendants may enforce

such a prison policy against him in the future. See Phelps, 122 F.3d at 1326-27.


                                          -3-
Plaintiff, therefore, lacked standing to assert these claims for injunctive relief and

the district court did not err in dismissing them.

      Lastly, in his motion for reconsideration and leave to supplement the

complaint, plaintiff alleged that defendants, subsequent to plaintiff’s filing this

action, had interfered with his observance of the Jewish holy day of Tisha B’Av,

although plaintiff did not give any more specifics. The district court did not

abuse its discretion, see Benne v. International Business Machines Corp., 87 F.3d
419, 428 (10th Cir. 1996), in denying this motion, which raised an entirely new

claim for relief, after the district court had properly dismissed plaintiff’s original

causes of action. See Cannon v. City & County of Denver, 998 F.2d 867, 879

(10th Cir. 1993) (no abuse of discretion to deny motion to amend pleadings after

final judgment has been entered). See generally Durham v. Xerox Corp., 18 F.3d
836, 840-41 (10th Cir. 1994) (untimeliness alone is sufficient reason to deny

motion to amend), and cases cited therein.

      The decision of the United States District Court for the District of Kansas

is, therefore, AFFIRMED.



                                                      Entered for the Court


                                                      Bobby R. Baldock
                                                      Circuit Judge


                                          -4-